1

2

3

4

5

6                              UNITED STATES DISTRICT COURT

7                                     DISTRICT OF NEVADA

8                                               ***

9    CHRISTOPHER BRIAN KINDER,                           Case No. 3:16-cv-00449-MMD-CBC

10                                     Petitioner,                  ORDER
            v.
11
     ROBERT LEGRAND, et al.,
12
                                   Respondents.
13

14          It is ordered that Respondents’ unopposed motion for extension of time (ECF No.

15   47) is granted. Respondents will have until February 14, 2019, to file a reply to the

16   opposition to the motion to dismiss in this case.

17          DATED THIS 18th day of January 2019.

18

19                                                       MIRANDA M. DU
                                                         UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26

27

28
